Exhibit STATE OF NEW YORKCOURT OF CLAIMS GYRODYNE COMPANY OF AMERICA, INC., Claimant, ORDER -v- THE STATE OF NEW YORK, Claim No. 112279 Defendant. BEFORE: HON JAMES J. LACK Judge of the Court of Claims APPEARANCES: For Claimant: Joseph Clasen, Esq. and David Ross, Esq. Robinson & Cole 885 Third Avenue New York, NY 10022 For Defendant: J. Gardner Ryan, Esq. New York State Attorney General’s Office 235 Main Street, 3rd Floor Poughkeepsie, NY 12601 As a result of the Preliminary Conference held on February 25, 2009, IT IS HEREBY ORDERED AS FOLLOWS: 1.Trial is scheduled to be held in this matter on August 3, 2009 through August 5, 2009 at 9:00 a.m. and on August 10, 2009 through August 14, 2009 at 9:00 a.m. SO ORDERED /S/ HON. JAMES J. LACK Dated: February 25, 2009 HON. JAMES J. LACK Judge
